May 7, 1999
Dear State Survey Agency Director:
I am writing as part of a continuing series of communications from the Health Care Financing
Administration (HCFA) to State agencies concerning their readiness to address the potential
adverse effects of Y2K on beneficiaries' health care. The purpose of this letter is to request that
you provide HCFA with a copy of your agency's Y2K contingency plan no later than June 1,
1999.
Providers have the responsibility to maintain standards that protect beneficiaries' health and
safety. However, your agency must be prepared to deal with threats to the quality and
continuity of care beneficiaries receive in facilities that are created by Y2K-related problems
experienced by providers, suppliers, and other critical links in the patient-care chain. That is
why your agency needs a detailed Y2K contingency plan that goes beyond the traditional
disaster recovery plan.
We will be reviewing your submission to gain a better understanding of your proposed strategies to
assure the quality and continuity of care in the unlikely event of Y2K failures in the patient-care
chain. The purpose of our review is not to "certify" your plan's effectiveness, but to increase our
understanding of the approaches you plan to follow should facilities run into problems. Given our
national perspective on what other States agencies are doing and have planned, we may be able to
provide additional technical assistance, where appropriate, to make your plan even stronger.
Please note that HCFA is not mandating a specific format or set of requirements for your
contingency plan. We strongly urge you to give careful consideration to the contingency planning
guidance previously developed by the General Accounting Office (see the GAO's August 1998
report on this subject: Year 2000 Business Continuity and Contingency Planning, available on the
Web at http://www. gao.gov/special.pubs/bcpguide.pdf). In that document, the GAO identified five
specific steps that it believed appropriate for organizations to undertake when developing their
contingency plans:
Assess the costs and benefits of identified alternatives and select the best contingency
strategy for each core business process;
Identify and document contingency plans and implementation modes;
Define and document triggers for activating contingency plans;
Establish a business resumption team for each core business process; and
Develop and document "zero day" strategy and procedures
file:///F|/New%20Website%20Content/PCPG%20Files/1999/1999%20PDF%20Files/smd050799.asp (1 of 4)4/12/2006 3:24:46 PM

There are several additional resources that you may find useful. One is the HCFA Year 2000
Business Continuity Plan (BCP) Handbook, published in January of this year. It is available on
HCFA's Web site at http://www.hcfa.gov/y2k/990113hc.pdf. Chapters Six and Seven detail
contingency planning steps that were developed originally for the Medicare program, but provide
additional guidance on the subject that may be helpful to your agency. The Veterans
Administration has a sample hospital contingency plan on its Web site at

http://www.va.gov/year2000/conguide. Finally, the Rx2000 Solutions Institute, a nonprofit
organization specializing in Y2K-related issues in health care, has an informative Web site at http:
//www.rx2000.org. The self-help section may be directly accessed at www.rx2000.org/data/selfhelp.html.
We look forward to receiving a copy of your Y2K contingency plan, in hard copy and, if possible,
electronically, no later than June 1, 1999. Please send it to the Associate Regional Administrator in
the appropriate HCFA Regional Office. A listing of names and addresses is attached. If your
contingency plan will not be completed by this date, please share your working draft with the
Regional Office or inform us of the status of your plans. Please also let us know if you have any
questions or need technical assistance in developing your Y2K contingency plan.
Our beneficiaries are counting on us to ensure their safety and the continued delivery of services.
Thank you for helping to achieve this outcome.
Sincerely,
/s/
Sally K. Richardson Director Center for Medicaid and State Operations
Attachment
cc: Regional Administrators, I-X
Associate Regional
Administrators, I-X
HCFA REGIONAL OFFICES
Region I Ronald P. Preston, ARA, DMSO JFK Federal Building, Rm 2325 Boston, Massachusetts
02203-0003
Region II
file:///F|/New%20Website%20Content/PCPG%20Files/1999/1999%20PDF%20Files/smd050799.asp (2 of 4)4/12/2006 3:24:46 PM

Sue Kelly, ARA, DMSO 26 Federal Plaza,
Room, 3811 New York, New York 10278-0063
Region III Claudette Campbell, ARA, DMSO Suite 216, The Public Ledger Building 150 S.
Independence Mall West Philadelphia, Pennsylvania 19106 Attention: Mike Gregory
Region IV Gene Grasser, ARA, DMSO Atlanta Federal Center, 4th Floor 61 Forsyth Street, SW,
Suite 4T20 Atlanta, Georgia 30303-8909 Attention: Brenda Nimmons

Region V Walter Kummer, ARA, DSC 105 W. Adams Street Chicago, Illinois 60603-6201
Attention: Chuck Bennett
Region VI Roger Perez, ARA, DMSO 1301 Young Street, Room 714 Dallas, Texas 75202
Region VII Tom Lenz, ARA, DMSO Richard Bolling Federal Building 601 East 12th Street, Room
235 Kansas City, Missouri 64106-2808
Region VIII Spencer Erickson, ARA, DMSO 1600 Broadway, Suite 700 Denver, Colorado 80202
Region IX Janice Caldwell, ARA, DSO
file:///F|/New%20Website%20Content/PCPG%20Files/1999/1999%20PDF%20Files/smd050799.asp (3 of 4)4/12/2006 3:24:46 PM

75 Hawthorne Street, 4th & 5th Floors San Francisco,
California 94105-3901
Region X Terry Trimble, ARA, DMSO 2201 Sixth Avenue, MS/RX-40 Seattle, Washington 98121
Attention: Mary (Fran) Lassiter <% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/1999/1999%20PDF%20Files/smd050799.asp (4 of 4)4/12/2006 3:24:46 PM

